Judge Hill
dissenting.
I must dissent from the opinion of the majority. I do not believe this to be an “on-premises” accident.
Plaintiff parked her car on the west side of the parking lot, walked across the parking lot, slipped on some ice located within the loading area in front of Food World, and sustained injuries.
*414The general rule is that injuries sustained in travel to and from work are not compensable. See Bass v. Mecklenburg County, 258 N.C. 226, 231-2, 128 S.E. 2d 570 (1962). The exception cited by the majority and set forth by Justice Higgins in Maurer v. Salem Co., 266 N.C. 381, 146 S.E. 2d 432 (1966), holds that injuries sustained by an employee while going to or from his place of work upon premises owned or controlled by his employer are generally deemed to have arisen out of and within the course of his employment.
I object to the application of the rule in the Maurer case to the facts here. The present case is not an exception to the general rule.
The loading zone was an “in common area,” not leased for the specific use of Food World. At least three stores out of a block of eight or nine stores had use of the loading zone, which extended across King’s, Food World and Country Kitchen, and was separated from the stores by a sidewalk over which Food World had no control. The purported control found by the Commission arises only out of an instruction to the employees not to park in front of the store and a request by Food World to people to move their cars. There is no evidence that the cars were moved right away, if at all. Since there was no lease of the loading zone area to Food World specifically, there was no legal means by which Food World could keep anybody from using and controlling the loading zone. The voice of Food World could be no louder than that of a stranger and never was more than a request.
One of the purposes of the Worker’s Compensation Act is to encourage employers to provide accident-free working conditions for their employees. When there is no legal right to control possession — by ownership or by lease — there can be no legal right to go onto the premises to correct danger and thereby prevent injuries such as the one suffered by the plaintiff. The absence of a lease to the loading area vesting some interest in Food World indicates the right of possession was retained by the owners of the shopping center.
The majority opinion attempts to distinguish Gallimore v. Marilyn Shoes, 292 N.C. 399, 233 S.E. 2d 529 (1977), by indicating that it is not an “on-premises” case, in contrast to Davis v. Manufacturing Co., 249 N.C. 543, 107 S.E. 2d 102 (1959), where all *415of the property was under the maintenance and supervision of the employer, and in contrast to Maurer, supra, where the automobile was in the company’s lot, adjacent to the building where claimant worked.
In the Gallimore case, supra, Justice Moore dealt with the question of whether an injury did “arise out of” employment. Quoting from Harden v. Furniture Co., 199 N.C. 733, at 735, 155 S.E. 728, at 730 (1930), the Court said:
‘[T]he causative danger must be peculiar to the work and not common to the neighborhood. It must be incidental to the character of the business and not independent of the relationship of master and servant. It need not have been foreseen or expected, but after the event it must appear to have had its origin in a risk connected with the employment, and to have flowed from that source as a natural consequence.’ Gallimore, at p. 403.
Justice Moore went on to say in Gallimore, supra, at page 403,
[T]he Court further held that to be compensable, the injury must be caused by a risk which is reasonably related to and created by the employment.
And again Justice Moore says, quoting from the case of Walk v. S. C. Orbach Co., 393 P. 2d 847 (Okla. 1964):
The court reasoned that no recovery should be permitted for an injury caused by a risk to which all persons are exposed. Thus, in the absence of any evidence that the nature of her employment increased the risk of injury or that the employer’s parking lot increased the risk of injury (i.e., it was less safe than any other parking lot), the employee could not recover. This ‘increased risk’ test has been applied in decisions in other jurisdictions. (Citations omitted.)
It is a well settled rule that, “. . . the controlling test of whether an injury ‘arises out of’ the employment is whether the injury is a natural and probable consequence of the nature of the employment.” Gallimore at 404. A contributing proximate cause of the injury must be a risk to which the employee is exposed because of the nature of the employment. This risk must be such *416that it might have been contemplated by a reasonable person familiar with the whole situation as incidental to the service when he entered the employment. “The test ‘excludes an injury which cannot fairly be traced to the employment as a contributing proximate cause and which comes from a hazard to which the workmen would have been equally exposed apart from the employment ....’” Gallimore at 404.
In my opinion, the injury sustained by the plaintiff did not “arise out of” her employment. Stated simply, she had never reached her place of employment. Neither the parking lot in general nor the loading zone in particular was owned or under the control of the employer. She parked in one of the many parking spaces in the shopping center available to all employees. She walked some distance within the parking lot serving eight or nine stores to an area designated “loading zone” owned by the shopping beriter landlords. She saw ice in the loading zone over which Food World had no legal control, but was used by delivery trucks and shoppers alike patronizing several stores in the shopping center. She attempted to cross the landlord’s property by stepping over the ice, slipped and fell, sustaining injuries. The ice had formed from water draining out of a downspout running from the top of the huge shopping complex owned by the landlord and going under the “public” sidewalk. Nothing in this record indicates responsibility or control by Food World over the downspout.
Other people were readily able to detect the ice in the loading area. It was a risk common to the area and in no way peculiar to the work of the employee, who worked in the delicatessen and bakery section of Food World. In no way can slipping on ice in a public area en route to work be contemplated as a risk incidental to such employment in a bakery shop and delicatessen. This was a danger to the public at large and should have been avoided.
In my opinion, the order of the Full Commission should be vacated and the case remanded for entry of an order dismissing the claim.